United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________
Appearances:
John Eiler Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-174
Issued: June 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

On November 7, 2011 appellant, through his attorney, filed a timely appeal from a
September 21, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
The Board docketed the appeal as No. 12-174.
The Board has considered the matter and finds that OWCP’s September 21, 2011
decision must be set aside. On appeal appellant’s attorney contends that he did not receive a
copy of the September 21, 2011 decision. By letter dated March 23, 2000, OWCP
acknowledged John Eiler Goodwin, Esq., as appellant’s authorized representative. In a decision
dated September 21, 2011, OWCP denied appellant’s claim for an increased schedule award. A
copy of that decision was not sent to appellant’s authorized representative.
OWCP’s regulations and Board case law require OWCP to send a copy of its decision to
the authorized representative.1 The Board has held that a decision under the Federal Employees’
Compensation Act2 is not properly issued unless both appellant and the authorized representative
1

20 C.F.R. § 10.127 provides, “A copy of the decision shall be mailed to the employee’s last known address. If
the employee has a designated representative before OWCP, a copy of the decision will also be mailed to the
representative.” See also M.R., Docket No. 11-632 (issued September 28, 2011).
2

5 U.S.C. § 8101 et seq.

have been sent copies of the decision.3 As the September 21, 2011 decision was not sent to
appellant’s representative, the Board concludes that the decision was not properly issued. The
Board will set aside the decision and remand the case for an appropriate and properly issued
merit decision on the relevant issues. Accordingly,
IT IS HEREBY ORDERED THAT the September 21, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: June 25, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

See Travis L. Chambers, 55 ECAB 138 (2003).

2

